UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 15-6157


JEFFREY COHEN,

                 Plaintiff – Appellant,

          and

DAMIEN RILEY; CHRISTOPHER        PALMER;     KENNETH   BAINES;   MARC
BARBER; FAISAL MAPANGALA,

                 Plaintiffs,

          v.

ROD ROSENSTEIN, US Attorney; HARRY GRUBER, Asst. US
Attorney; JOYCE MCDONALD, Asst. US Attorney; LEAH BRESSACK,
Asst. US Attorney; BRANDIS MARSH, Asst. US Attorney; MATTHEW
HOFF, Asst. US Attorney; RACHEL YASSER, Asst. US Attorney,

                 Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:14-cv-03996-WDQ)


Submitted:   April 16, 2015                    Decided:   April 21, 2015


Before AGEE and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Jeffrey Cohen, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                   2
PER CURIAM:

      Jeffrey     Brian   Cohen    appeals      the   district    court’s     orders

dismissing without prejudice his Bivens 1 complaint against seven

federal prosecutors, pursuant to 28 U.S.C. § 1915(e) (2012), and

denying his Fed. R. Civ. P. 59(e) motion for reconsideration. 2

Among     other   reasons,      the     district      court    dismissed    Cohen’s

complaint     because     proceeding      with     Cohen’s      civil   claim     for

violation of his speedy trial rights would necessarily implicate

the validity of any conviction or sentence resulting from his

still-pending criminal case.             See Edwards v. Balisok, 520 U.S.
641, 646 (1997); Heck v. Humphrey, 512 U.S. 477, 486-87 (1994).

We   have   reviewed      the   record    and    find    no    reversible    error.

Accordingly, we affirm.           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before     this    court    and    argument      would   not   aid   the

decisional process.

                                                                            AFFIRMED




      1
       Bivens v. Six Unknown Named Agents of Fed. Bureau of
Narcotics, 403 U.S. 388 (1971).
      2
       We conclude that the district court’s orders are final and
appealable as no amendment to the complaint could cure at least
one of the defects identified by the district court. See Domino
Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064,
1066-67 (4th Cir. 1993).



                                          3